                Case 2:21-cr-00022-MCE Document 14 Filed 03/23/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           CASE NO. 2:21-CR-00022-MCE
11                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
12                          v.                           ORDER
13   JOSE ALBERTO CUYUCH-MENDEZ,                         DATE: March 25, 2021
                                                         TIME: 10:00 a.m.
14                                Defendant.             COURT: Hon. Morrison C. England, Jr.
15

16                                               STIPULATION
17         Plaintiff United States of America, by and through its counsel of record, and the defendant Jose
18 Alberto Cuyuch-Mendez, by and through his counsel of record, hereby stipulate as follows:

19         1.       By previous order, this matter was set for status on March 25, 2021.
20         2.       By this stipulation, the defendant now moves to continue the status conference until April
21 8, 2021, and to exclude time between March 25, 2021, and April 8, 2021, under Local Code T4.

22         3.       The parties agree and stipulate, and request that the Court find the following:
23                  a)     The government has previously produced to defense counsel discovery associated
24         with this case that includes over 100 pages of documents, as well as audio files.
25                  b)     Counsel for the defendant desires additional time to consult with her client,
26         review the current charges, conduct investigation and research related to the charges, and review
27         discovery.
28 ///

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:21-cr-00022-MCE Document 14 Filed 03/23/21 Page 2 of 3


 1               c)      Counsel for the defendant believes that failure to grant the above-requested

 2        continuance would deny her the reasonable time necessary for effective preparation, taking into

 3        account the exercise of due diligence.

 4               d)      The government does not object to the continuance.

 5               e)      Based on the above-stated findings, the ends of justice served by continuing the

 6        case as requested outweigh the interest of the public and the defendant in a trial within the

 7        original date prescribed by the Speedy Trial Act.

 8               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9        et seq., within which trial must commence, the time period of March 25, 2021 to April 8, 2021,

10        inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4]

11        because it results from a continuance granted by the Court at the defendant’s request on the basis

12        of the Court’s finding that the ends of justice served by taking such action outweigh the best

13        interest of the public and the defendant in a speedy trial.

14 ///

15 ///

16 ///

17 ///

18 ///

19 ///

20 ///
21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:21-cr-00022-MCE Document 14 Filed 03/23/21 Page 3 of 3


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6

 7   Dated: March 18, 2021                                     PHILLIP A. TALBERT
                                                               Acting United States Attorney
 8

 9                                                             /s/ SAM STEFANKI
                                                               SAM STEFANKI
10                                                             Assistant United States Attorney
11

12   Dated: March 18, 2021                                     /s/ MIA CRAGER
                                                               MIA CRAGER
13                                                             Counsel for Defendant
14                                                             JOSE ALBERTO CUYUCH-MENDEZ

15
                                                       ORDER
16
            IT IS SO ORDERED.
17
     Dated: March 23, 2021
18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
